EXHIBIT 10

 

AGREEMENT FOR PAYMENT OF INTEREST WITH STOCK

 

 

THIS AGREEMENT is made and entered into as of June 30, 2003, by and between
Micro Component Technology, Inc., a Minnesota corporation (the “Company”), and
the undersigned holders of the Company’s 10% Senior Subordinated Convertible
Notes, due December 24, 2006 (the “Notes”)

 


RECITALS

 

The Company issued the Notes on December 24, 2001 to a group of purchasers (the
“Noteholders”), pursuant to a Note Purchase Agreement (the “Note Purchase
Agreement”), and a Registration Rights Agreement (the “Registration Rights
Agreement”), both dated December 24, 2001.

 

The Notes provide for semi-annual payments of accrued interest, in cash, on June
30 and December 31 of each year until maturity on December 24, 2006.  The
Company has requested the undersigned Noteholders to accept shares of the
Company’s common stock, par value $.01 per share (the “Shares”), in full payment
of accrued interest in 2003 and 2004, and the Company and the undersigned
Noteholders wish to enter into an agreement specifying the terms and conditions
for such payment.

 


AGREEMENT

 

1.             Payment in Shares.  Interest due and payable on the Notes on each
of the June 30, 2003, December 31, 2003, June 30, 2004, and December 31, 2004
interest payment dates (the “Interest Payment Dates”) shall be paid in Shares to
each of the undersigned Noteholders.  The number of Shares payable to each of
the undersigned Noteholders on each Interest Payment Date shall be equal to the
amount of interest payable to the undersigned Noteholder on such date, divided
by the average closing sale price of the Shares on the OTC Bulletin Board (or
successor market) for the ten consecutive trading days ending immediately prior
to the Interest Payment Date.  Certificates for the Shares shall be issued and
delivered to the undersigned Noteholders as soon as practicable following the
applicable Interest Payment Date.  Delivery of the Shares to the undersigned
Noteholders in this manner shall constitute payment in full of all accrued
interest due on the applicable Interest Payment Date.  Upon issuance, the Shares
shall constitute validly issued, fully-paid and nonassessable shares of the
Company’s common stock.

 

2.             Reduction in Conversion Price.  Effective as to the undersigned
Noteholders, the definition of “Conversion Price”, contained in Section 1 of the
Notes, shall be revised to state as follows:

 

“Conversion Price” means $2.60 through June 30, 2003, and $1.00 thereafter,
subject to adjustment from time to time in each case as set forth in Section
8(c) below.

 

3.             Adjustments to Conversion Price.  Sections 8(c), 8(d), and 8(h)
of the Notes, governing adjustments in the Conversion Price, are deleted, and
replaced by the following:

 

8(c) Adjustments to Conversion Price.

 

The Conversion Price and the number of Common Shares shall be subject to
adjustment from time to time upon the happening of certain events as provided in
this Section 8(c):

 

(i)            (A)  If the Company at any time hereafter issues, grants or sells
any shares of Common Stock, or options, warrants or other rights to acquire
shares of Common Stock, or securities convertible or exchangeable, directly or
indirectly, into shares of Common Stock, for a consideration, exercise or
conversion price per share less than the Conversion Price in effect immediately
prior to the issuance, grant or sale of such shares, options, warrants or other
rights, or other securities convertible or exchangeable, directly or indirectly,
into shares of Common Stock, or without consideration, then forthwith upon such
issuance, grant or sale, the Conversion Price shall be adjusted so that the
Conversion Price shall equal the Conversion Price immediately prior to the date
of such issuance, grant or sale

 

1

--------------------------------------------------------------------------------


 

multiplied by a fraction, the numerator of which shall be (aa) the number of
shares of Common Stock outstanding on the date of such issuance, grant or sale,
plus (bb) the number of additional shares of Common Stock which the aggregate
consideration received by the Company upon such issuance, grant or sale (plus
the aggregate of any additional amount to be received by the Company upon the
exercise of such options, warrants, rights or securities) would purchase at such
Conversion Price, and the denominator of which shall be (aa) the number of
shares of Common Stock outstanding on the date of such issuance, grant or sale,
plus (bb) the number of additional shares of Common Stock issued, granted or
sold (or into which the options, warrants, rights or securities so issued,
granted or sold are exercisable, convertible or exchangeable).

 

(B)  For the purpose of any computation to be made in accordance with this
paragraph (i), the following provisions shall be applicable:

 

(aa)          In the case of the issuance or sale of shares of Common Stock or
such options, warrants, rights or other securities for a consideration part or
all of which shall be cash, the amount of the cash consideration therefore shall
be deemed to be the amount of cash received by the Company for such shares,
options, warrants, rights or other securities (or, if shares of Common Stock or
such options, warrants, rights or other securities are offered by the Company
for subscription, the subscription price, or, if shares of Common Stock or such
options, warrants, rights or other securities shall be sold to underwriters or
dealers for public offering without a subscription offering, the initial public
offering price) before deducting there from any compensation paid or discount
allowed in the sale, underwriting or purchase thereof by underwriters or dealers
or others performing similar services, or any expenses incurred in connection
therewith.

 

(bb)        In the case of the issuance or sale (otherwise than as a dividend or
other distribution on any stock of the Company) of shares of Common Stock or
such options, warrants, rights or other securities for a consideration part or
all of which shall be other than cash, the amount of the consideration therefore
other than cash shall be deemed to be the fair market value of such
consideration as determined in good faith by the Board of Directors.

 

(cc)         This paragraph (i) shall not apply with respect to a stock dividend
or distribution payable in shares of capital stock of the Company, but paragraph
(vi) hereof shall apply with respect to such transaction or issuance.

 

(dd)        The reclassification of securities of the Company other than shares
of Common Stock into securities including shares of Common Stock shall be deemed
to involve the issuance of such shares of Common Stock or such options,
warrants, rights or other securities for a consideration other than cash
immediately prior to the close of business on the date fixed for the
determination of security holders entitled to receive such shares or such
options, warrants, rights or other securities, and the value of the
consideration allocable to such shares of Common Stock or such options,
warrants, rights or other securities shall be determined as provided in
paragraph (i)(B)(bb) hereof.

 

(ee)         The number of shares of Common Stock at any one time outstanding
shall include the aggregate number of shares issued or issuable upon the
exercise in full of all options, rights and warrants and upon the conversion or
exchange in full of convertible or exchangeable securities.

 

(C)  Subject to paragraph (ii) hereof, with respect to any issuance, grant or
sale of options, warrants or other rights to acquire shares of Common Stock or
securities convertible or exchangeable, directly or indirectly, into shares of
Common Stock, the adjustment, if any, provided for pursuant to this paragraph
(i) shall be made upon the issuance, grant or sale of such option, warrant,
right or security (and no additional adjustment shall be made upon the exercise,
conversion or exchange thereof to the extent such additional adjustment would be
duplicative of a prior adjustment).

 

(ii)            If the purchase price provided for in any options, rights or
warrants, the additional consideration, if any, payable upon the conversion or
exchange of any convertible or exchangeable securities, or the rate at which any
convertible or exchangeable securities are convertible into or exchangeable for
Common Stock, shall change at any time (other than under or by reason of
provisions designed to protect against dilution), the Conversion Price adjusted
pursuant to paragraph (i) hereof in effect at the time of such event shall
forthwith be

 

2

--------------------------------------------------------------------------------


 

readjusted to the Conversion Price which would have been in effect at such time
had such options, rights, warrants and convertible and exchangeable securities
still outstanding provided for such changed purchase price, additional
consideration or conversion rate, as the case may be, at the time initially
granted, issued or sold; and on the expiration of any such options, warrants or
rights or the termination of any such right to convert or exchange such
convertible securities or exchangeable securities, the Conversion Price then in
effect hereunder shall forthwith be increased to the Conversion Price which
would have been in effect at the time of such expiration or termination had such
options, rights, warrants or convertible or exchangeable securities, to the
extent outstanding immediately prior to such expiration or termination, never
been issued.

 

(iii)          Upon each adjustment of the Conversion Price pursuant to
paragraph (i), the number of Common Shares issuable upon conversion of the Notes
shall be adjusted so that such number shall equal the number of Common Shares
issuable immediately prior to such adjustment of the Conversion Price multiplied
by a fraction, the numerator of which shall be the Conversion Price immediately
prior to such adjustment in the Conversion Price and the denominator of which
shall be the Conversion Price immediately following such adjustment in the
Conversion Price.  This paragraph (iii) is not intended to increase the number
of shares of Common Stock issuable upon conversion of the Notes over the number
determined by dividing the dollar amount being converted by the Conversion Price
then in effect.

 

(iv)          If the Company shall at any time after the Issue Date issue, grant
or sell securities with greater or superior voting rights than the shares of
Common Stock outstanding as of the Issue Date, Holders, at their option, may
receive upon conversion either the Common Shares or a like number of such
securities with greater or superior voting rights, in addition to all other
securities and property otherwise issuable upon such conversion.

 

(v)           In the case of any consolidation of the Company with, or merger of
the Company with, or merger of the Company into, or sale or transfer by the
Company of all or substantially all of its assets to another corporation or
other entity (other than a consolidation, merger or sale of assets which does
not result in any reclassification or change of the outstanding Common Stock),
the corporation or other entity formed by such consolidation or merger or
acquiror of such assets shall execute and deliver to the Holder a supplemental
instrument or agreement providing that Holders shall have the right thereafter
(until the Maturity Date or earlier conversion or redemption of this Note) to
receive, upon conversion, the kind and amount of shares of stock and other
securities and property receivable upon such consolidation, merger, sale or
transfer, by a holder of the number of shares of Common Stock which Holders
could have received had they converted immediately prior to such consolidation,
merger, sale or transfer.  Such supplemental instrument or agreement shall
provide for adjustments which shall be identical to the adjustments provided in
this Section 8(c).

 

(vi)          In the event that the Company shall at any time hereafter (A)
declare or pay a dividend or otherwise distribute to its stockholders any
assets, property, rights, evidences of indebtedness, securities (including a
stock dividend or distribution payable in shares of capital stock of the
Company), whether issued by the Company or by another, or any other thing of
value, (B) change, split, divide, combine or otherwise reclassify its capital
stock into the same or a different number of shares, or into shares of any other
class or classes or (C) make any distribution of its assets to holders of its
capital stock pursuant to a complete or partial liquidation of the Company,
then, in each case, the Conversion Price and the Common Shares shall be
equitably adjusted so that Holders shall thereafter be entitled, in addition to
(or, if the circumstances clearly require consistent with the essential intent
and principles of this Section 8(c), in substitution for) the Common Shares or
other securities and property receivable upon the Common Stock, to receive, upon
the conversion, such additional or lesser number of shares of capital stock, or
the same assets, property, rights, evidences of indebtedness, securities or any
other thing of value, or such assets of the Company, that it would have been
entitled to receive at the time of the occurrence of any of the foregoing events
as if the Notes had been converted immediately prior to such event.  At the time
of the occurrence of any of the foregoing events, the Company shall make
appropriate reserves to ensure the timely performance of the provisions of this
paragraph (vi).

 

(vii)         The Company will not, by amendment of its Articles of
Incorporation or its other organizational documents or through any
consolidation, merger, reorganization, transfer of assets, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of the Notes, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holders against impairment.

 

3

--------------------------------------------------------------------------------


 

(viii)        If, at any time, as a result of an adjustment made pursuant to
this Section 8(c), Holders shall become entitled to receive any securities of
the Company other than Common Shares, thereafter the number of such other
securities so receivable upon conversion shall be subject to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions contained in this Section 8(c), and such provisions shall apply on
like terms to any such other securities.

 

(ix)           Irrespective of any adjustment or change in the Conversion Price
or the number or kind of securities issuable upon the conversion hereunder, the
Notes theretofore or thereafter issued may continue to express the Conversion
Price and the number and kind of securities which were stated in the initial
Notes or any Note(s) subsequently issued in lieu thereof (but the actual number
and kind of securities issuable upon the conversion and the Conversion Price
shall in all cases be as determined in accordance with the provisions contained
therein).

 

(x)            Whenever an adjustment is made as provided in this Section 8(c),
the Company shall forthwith file, at the principal office of the Company, a
certificate of its chief financial officer, showing in detail the facts
requiring such adjustment and the Conversion Price in effect following such
adjustment, and mail a copy of such certificate by first-class certified mail,
return receipt requested, postage prepaid, to each Holder.

 

(xi)           If any event, circumstance, condition or transaction shall occur
as to which the provisions of this Section 8(c) are not strictly applicable but
as to which the failure to make any adjustment would adversely affect the rights
represented by the Notes in accordance with the essential intent and principles
of this Section 8(c) or, if the provisions of this Section 8(c) are strictly
applicable, but such provisions would not fairly protect the rights of Holders
in accordance with the essential intent and principles of this Section 8(c)
(which are to place Holders in a position as nearly equal as possible to the
position they would have occupied had they purchased the Common Shares on the
date hereof), then, in each such case, the Board of Directors of, in its good
faith, shall cause the Company to make such adjustments, on a basis consistent
with the essential intent and principles established in this Section 8(c),
necessary to preserve, without dilution, the rights represented hereby.

 

(xii)          The provisions of this Section 8(c) shall similarly apply to
successive actions, activities, events, circumstances, conditions or
transactions.  If more than one provision of this Section 8(c) would apply with
respect to a particular action, activity, event, circumstance, condition or
transaction, only the provision that would yield the most beneficial result for
Holders shall apply with respect to such action, activity, event, circumstance,
condition or transaction, and no adjustment shall be made to the extent it is
duplicative of another adjustment made hereunder.

 

(xiii)         The provisions of this Section 8(c) shall not apply with respect
to (A) the grant of options, or the issuance of stock, to directors, employees,
consultants or advisors under the Company’s Employee Stock Purchase Plan, 1993
Incentive Stock Option Plan, Stock Option Plan for Outside Directors, 2003
Incentive Stock Option Plan (or up to an additional 2,800,000 shares under
nonqualified options if shareholder approval is not received for the 2003 Plan),
150,000 shares previously reserved for the grant of options to consultants,
advisors, employees and directors, or any other compensatory plan approved by
the shareholders in the future, or (B) the issuance of shares as interest on the
Notes pursuant to Section 1 of this Agreement.

 

4.             Representations and Warranties of the Undersigned Noteholders.

 

Each of the undersigned Noteholders represents and warrants to the Company,
severally solely as to itself and not jointly, as of the date hereof, as
follows:

 

(a)           Purchase for its Own Account.  The undersigned Noteholder is
purchasing the Shares for its own account, without a view to the distribution
thereof in violation of the Securities Act.  The undersigned Noteholder
understands that the Company has not registered the Shares under the Securities
Act, and that the Shares may not be sold or transferred or offered for sale or
transfer by it without registration under the Securities Act or the availability
of an exemption therefrom.

 

(b)           Accredited Investor.  The undersigned Noteholder is an “accredited
investor” within the meaning of Regulation D promulgated under the Securities
Act.

 

(c)           Access to Information; Knowledge and Experience.  The undersigned
Noteholder (i) has received copies of the Company’s 2002 SEC Form 10-K and SEC
Form 10-Q for the quarter ended March 29,

 

4

--------------------------------------------------------------------------------


 

2003, and has also been furnished with or has had access to all of the
information the undersigned Noteholder has requested from the Company, (ii) has
had an opportunity to discuss with management of the Company the intended
business and financial affairs of the Company, and (iii) has such knowledge and
experience in business and financial matters and with respect to investments in
securities similar to the Shares that it is capable of evaluating the risks and
merits of this investment.

 

(d)           Risks.  The undersigned Noteholder recognizes that an investment
in the Company involves certain risks, and has taken full cognizance of, and
understands all of, the risk factors related to the purchase of the Shares,
including, without limitation, the risk factors and additional business risks
disclosed in the Company’s SEC filings.

 

5.             Registration of Shares.  The Company shall use its best efforts
to register the Shares, and the additional Shares issueable as a result of the
reduction in the conversion price, with the SEC on Form S-2 as soon as
practicable hereafter.

 

6.             Restrictions on Transfer.  The Shares shall not be transferable,
except that a Noteholder may transfer the Shares in a non-sale transaction to
any Affiliate, as defined in the Note Purchase Agreement.  Each certificate for
the Shares shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, OR
APPLICABLE STATE BLUE SKY LAWS.  THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL, ACCEPTABLE TO THE
ISSUER, THAT THE TRANSFER IS EXEMPT FROM REGISTRATION.”

 

7.             Condition of Effectiveness.  This Agreement shall not become
effective unless it is signed by Noteholders holding ninety percent (90%) or
more of the outstanding principal amount of the Notes on or before June 30,
2003; provided, however, that the Company may extend or waive this condition in
its sole discretion by written notice of the Noteholders.  Effectiveness of this
Agreement shall not affect the rights of Noteholders who do not sign this
Agreement.

 

8.             Survival of the Notes.  Except as amended hereby, the Notes, the
Note Purchase Agreement, and the Registration Rights Agreement, all dated
December 24, 2001, continue in full force and effect.

 

9.             Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.

 

10.          Entire Agreement.  This Agreement contains the entire agreement of
the parties on the subject matter hereof, and supersedes any and all prior
agreements among the parties with respect to the subject matter hereof, except
the Note Documents as provided in Section 8.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers, all as of the day and year first written
above.

 

 

 

 

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Roger E. Gower

 

 

 

 

 

 

 

 

Roger E. Gower

 

 

 

 

 

 

 

Its Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------


 

 

PURCHASERS

 

 

 

 

 

AMARANTH TRADING, LLC

 

 

 

 

 

By:

Amaranth Advisors, LLC,

 

 

Its:

Managing Member

 

 

 

 

 

 

By:

/s/ Nick Maounis

 

 

 

Nick Maounis

 

 

 

Its:  Managing Member

 

 

 

 

 

 

MAPLE ROW PARTNERS L.P.

 

 

 

 

 

 

By:

/s/ Eric Blattman

 

 

 

Eric Blattman

 

 

 

Its:  General Partner

 

 

 

 

 

 

Woodville, LLC

 

 

 

 

 

 

By:

/s/ Jeff Sowada

 

 

 

  Jeff Sowada

 

 

 

  Its:

Chief Manager

 

 

 

 

 

 

STRAUS PARTNERS

 

 

 

 

 

 

By:

/s/ Mickey Straus

 

 

 

Mickey Straus

 

 

 

 

 

 

STRAUS GEPT PARTNERS

 

 

 

 

 

 

By:

/s/ Mickey Straus

 

 

 

Mickey Straus

 

 

 

 

 

 

STRAUS-SPELMAN PARTNERS

 

 

 

 

 

By:

/s/ Mickey Straus

 

 

 

Mickey Straus

 

 

 

 

 

 

STUART SCHAPIRO KEOGH, BEAR
STEARNS SECURITIES CORP. CUSTODIAN

 

 

 

 

 

By:

/s/ Stuart Schapiro

 

 

 

 

 

 

C.E. UNTERBERG, TOWBIN CAPITAL
PARTNERS I, LP

 

 

 

 

 

By:

/s/ Mark Hadlock

 

 

6

--------------------------------------------------------------------------------


 

 

MARJORIE & CLARENCE E. UNTERBERG
FOUNDATION, INC.

 

 

 

 

 

By:

/s/ Thomas Unterberg

 

 

 

 

 

 

BELLA & ISRAEL FOUNDATION # 2

 

 

 

 

 

By:

/s/ Thomas Unterberg

 

 

 

 

 

 

REBECCA ROSE CELLI TRUST, U/A/D
5/19/93

 

 

 

 

 

By:

/s/ Mark Hadlock

 

 

 

 

 

 

T.I. UNTERBERG GRANDCHILDREN’S
TRUST U/A/D 4/26/93

 

 

 

 

 

By:

/s/ Mark Hadlock

 

 

 

 

 

THOMAS I. UNTERBERG TTEE, FBO
EMILY U. SATLOFF FAMILY TRUST U/A/D
3/25/93

 

 

 

 

 

By:

/s/ Thomas Unterberg

 

 

 

Thomas I. Unterberg

 

 

 

 

 

 

THOMAS I. UNTERBERG TTEE, FBO
ELLEN U. CELLI FAMILY TRUST U/A/D
3/25/93

 

 

 

 

 

By:

/s/ Thomas Unterberg

 

 

 

Thomas I. Unterberg

 

 

 

 

 

 

C.E. UNTERBERG, TOWBIN

 

 

 

 

 

By:

/s/ Thomas Unterberg

 

 

 

 

 

 

 

/s/ Thomas Unterberg

 

 

 

Thomas I. Unterberg

 

 

 

 

 

 

 

Ellen Unterberg Celli

 

 

By:

/s/ Mark Hadlock

 

 

 

 

 

 

 

Emily Unterberg Satloff

 

 

By:

/s/ Mark Hadlock

 

 

7

--------------------------------------------------------------------------------


 

 

 

/s/ John Gutfreund

 

 

 

John Gutfreund

 

 

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO RICHARD C. PERKINS
IRA

 

 

 

 

 

ALICE ANN CORPORATION

 

 

 

 

 

ROBERT G. ALLISON

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO ANCHOR SCIENTIFIC
INC. SPN/PRO

 

 

 

 

GARY A. BERGREN

 

 

 

 

 

DAVID C. AND CAROLE A. BROWN TTEES
FBO DAVID C. AND CAROLE A. BROWN
REVOCABLE TRUST U/A DATED 10/23/97

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO CRAIG L. CAMPBELL
IRA ROLLOVER

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO ROBERT H. CLAYBURGH
IRA ROLLOVER

 

 

 

 

US BANCORP AS CUSTODIAN FBO
BRADLEY A. ERICKSON IRA ROLLOVER

 

 

 

 

THOMAS J. FRANTA

 

 

 

 

 

MICHAEL P. GARRETT SPECIAL
ACCOUNT

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO FRED T. GERBIG IRA

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO J. RICHARD GILLILAND
IRA

 

 

 

 

DENNIS D. GONYEA

 

 

8

--------------------------------------------------------------------------------


 

 

JERRY & CATHERINE HERMANN JT WROS

 

 

 

 

DOROTHY J. HOEL

 

 

 

 

 

RAYMOND R. JOHNSON

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO RICHARD A. JUSTMAN
SEP/IRA

 

 

 

 

ELIZABETH J. KUEHNE

 

 

 

 

 

ROBERT L. KUNZ, JR TTEE FBO ROBERT
L. KUNZ, JR. TRUST U/A DATED 1/21/94

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO DAN L. LASTAVICH IRA

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO CHARLES W. PAPPAS
IRA

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO JOHN T. POTTER IRA

 

 

 

 

ALAN R. RECKNER

 

 

 

 

 

CAROLYN SALON

 

 

 

 

 

JOEL A. SALON

 

 

 

 

 

CHARLES J. SCHOEN

 

 

 

 

 

US BANCORP PIPER JAFFRAY AS
CUSTODIAN FBO DAVID SCHWARTZMAN
IRA

 

 

 

DR. PAUL C. SEEL & NANCY S. SEEL
JT/WROS

 

 

 

STEPHEN P. VERTIN

 

 

 

 

 

CEDRIC A. & MARGARET E. VEUM TTEES
FBO CEDRIC A. & MARGARET E. VEUM
LIVING TRUST U/A/ DATED 6/20/96

 

 

 

 

US BANCORP PIPER JAFFRAY AS

 

9

--------------------------------------------------------------------------------


 

 

CUSTODIAN FBO VEUM VETERINARIANS,

 

LTD. SPN/PEN

 

 

 

 

 

LUKE W. VIDOR

 

 

 

 

 

DONALD O. & JANET M. VOIGHT TTEES

 

FBO JANET M. VOIGHT TRUST U/A DATED

 

8/29/96

 

 

 

 

 

US BANCORP PIPER JAFFRAY AS

 

CUSTODIAN FBO JAMES B. WALLACE

 

SPN/PRO

 

 

 

 

 

DAVID M. WESTRUM TTEE FBO DAVID W.

 

WESTRUM REVOCABLE LIVING TRUST

 

U/A DATED 6/1/97

 

 

 

 

 

US BANCORP PIPER JAFFRAY AS

 

CUSTODIAN FBO MICHAEL R. WILCOX

 

IRA ROLLOVER

 

 

 

 

 

SCOTT E. & MARY T. STRICKLAND,

 

JT/WROS

 

 

 

 

 

US BANCORP PIPER JAFFRAY AS

 

CUSTODIAN FBO WILLIAM H. BAXTER

 

IRA

 

 

 

 

 

WILLIAM H. BAXTER TTEE FBO WILLIAM

 

H. BAXTER REVOCABLE TRUST U/A

 

DATED 7/3/96

 

 

 

 

 

By:

/s/ Richard C. Perkins, Jr.

 

 

 

Perkins Capital Management, Inc.

 

 

 

Attorney-In-Fact

 

 

 

By Richard C. Perkins

 

 

 

Vice President

 

 

10

--------------------------------------------------------------------------------